Detailed Office Action
	The communication dated 5/9/2022 has been entered and fully considered. Claims 10-20 are withdrawn from examination. Claims 1-20 are pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-9 in the reply filed on 5/9/2022 is acknowledged. Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/9/2022.
Claim Objections
Claim 7 is objected to because of the following informalities: in line 1 add “elastic” before “bladder” to be consistent with the same limitation in claim 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over GUZMAN (US-2011/0111183), hereinafter GUZMAN. Note that the italicized text below are the instant claims.
Regarding claim 1, GUZMAN discloses An apparatus to produce a skinned cell structure {[abstract], [0036] note the presence of skin in the structure}, the apparatus comprising: 
a placer to place foamable structures together to define a bundle {[0036] to [0039], [FIG. 3] mandrel 322 is the placer, where foam structure 314 is placed on}.
 GUZMAN, however, is silent on the foam structures being a bundle and refers to foam as singular or one foam structure.
However, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have replicated the foam structure or have broken down the foam structure into a number of pieces in order to have placed them around the placer 322. Note that it has been held that a mere duplication of working parts of a device involves only routine skill in the art {see MPEP 2144.04 (VI)(B)}.
On would have been motivated to have replicated these pieces since surrounding the mandrel 322 with numerous pieces and completely filling the area surrounding this mandrel is much more convenient with individual pieces {[FIG. 3] note the four sides of 322 is open and has to be filled with foam 314}.
a restrainer to restrain the bundle {[FIG. 3] 304 is the restrainer or the foam tool that surround the foam structure thus “restraining” it}; 
an activator to apply an activation agent to the foamable structures to form a cell structure within the restrainer {[0039] note chemical additive (activation agent) or blowing agents, [0047] note oven or high temperature for curing or activation}; 
a trimmer to trim the cell structure to define a core {[0049] note the driller (or trimmer) that trims the inside of cell structure or foam to create the core with a channel}; 
and an assembler to couple a skin to the core to define the skinned cell structure {[0048] note the fuselage skin is placed on the structure thus having an assembler to do that}.
Regarding claim 3, GUZMAN discloses wherein the foamable structures include a fiber reinforcement material {[FIG. 3] note the composite material 312 on top of foam 314, [0067] note composite material has tapes or fabric that includes fiber}.
Regarding claim 4, GUZMAN discloses wherein the fiber reinforcement material is located proximate outer surfaces of the foamable structures {[FIG. 3] note that composite material 312 is located at the outer surface of foam 314}.
Regarding claim 5, GUZMAN discloses wherein the restrainer includes an end stop at a longitudinal end of the bundle {[0039] note activation of foam, thus indicating that restrainer needs to surround the foam, thus it has an end}.
Regarding claim 8, GUZMAN discloses wherein the activation agent includes at least one of thermal energy, current, or a chemical agent {[0039]}.
Regarding claim 9, GUZMAN discloses further including a curer to cure the skinned cell structure {[0046] note that the oven is the curer that cures the structure}.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over GUZMAN as applied to claim 1 above, and further in view of GUTMANN (US-2022/0055265), hereinafter GUTMANN.
Regarding claim 2, GUZMAN discloses all the limitations of claim 1 as discussed above. GUZMAN, however, is silent on how the foamable structure are formed.
In the same field of endeavor that is related to foam, GUTMANN discloses further including a former to extrude or pultrude the foamable structures {[0009], [0190]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incoprtated the teachings of GUTMANN in the apparatus of GUZMAN and have used an extruder as a former to form foamable structures or beads.
As discussed above, under claim 1, it would have been obvious to artisan to have replicated to foamable structure to fill around the placer of GUZMAN. The beads formed by extrusion of GUTMANN {[0009]} provides an ideal structure to fill the space around the mandrel or placer 322 of GUZAM {[FIG. 3]}.
Furthermore, as disclosed by GUTMAN, the advantage of this extrusion is the high speed of production {[0009]} and that any color can be added to the foam if desired {[0190]}.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over GUZMAN as applied to claim 1 above, and further in view of KENDRICK (US-2014/0360659), hereinafter KENDRICK.
Regarding claim 6, GUZMAN discloses all the limitations of claim 1. GUZMAN, however, is silent on the material of construction of the restrainer.
In the same filed of endeavor that is related to system for processing of composite core, KENDRICK discloses wherein the restrainer includes an elastic bladder to laterally surround the bundle {[0053]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the restrainer of GUZMAN with the bladder of KENDRICK. Note that it has been held that a simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}. In this case as disclosed by KENDRICK, the bladder applies pressure from exterior {[0053]} and thus achieves the same results that the restrainer or foam tool 304 of GUZMAN is intended to do {[FIG. 3]}.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over GUZMAN and KENDRICK as applied to claims 1 and 6 above, and further in view of BRION (US-2019/0283344), hereinafter BRION.
Regarding claim 7, combination of GUZMAN and KENDRICK discloses all the limitations of claims 6 and 1. This combination is ,however, silent on the bladder having different portions with different elasticities.
In the same filed of endeavor that is related to device for manufacturing composite part, BRION discloses wherein the bladder includes different elasticities at different portions thereof {[0031], [0033], [0052], [0053]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have included the elasticity-varying bladder of BRION in the device of GUZMAN and KENDRICK.
The advantage of this bladder, as disclosed by BRION, is that it creates pressure gradient and thus ensures evacuation of all the gases from composite material during molding {[0015]} and thus overcome the heterogeneity that was observed in prior art {[0006]}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748